273 F.2d 518
Steven H. BAMBERGER, Appellant,v.Robert C. WATSON, Commissioner of Patents, Appellee.
No. 15284.
United States Court of Appeals District of Columbia Circuit.
Argued December 11, 1959.
Decided December 17, 1959.

Appeal from the United States District Court for the District of Columbia; Edward M. Curran, Judge.
Mr. W. Brown Morton, Jr., New York City, with whom Mr. Clarence M. Fisher, Washington, D. C., was on the brief, for appellant.
Mr. David Kreider, Atty., United States Patent Office, with whom Mr. Clarence W. Moore, Sol., United States Patent Office, was on the brief, for appellee.
Before EDGERTON, DANAHER, and BASTIAN, Circuit Judges.
PER CURIAM.


1
The plaintiff appeals from a judgment for the Commissioner of Patents in a suit under 35 U.S.C. § 145 to obtain a patent. We find no error.


2
Affirmed.